UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             )
NIGERIANS IN DIASPORA                        )
ORGANIZATION AMERICAS,                       )
                                             )
                Plaintiff,                   )
                                             )
      v.                                     )       Civil Action No. 16-cv-1174 (TSC)
                                             )
                                             )
SKC OGBONNIA, HENRY CHIKUIKEM                )
IHEDIWA, and AUDU ALI,                       )
                                             )
                Defendants.                  )
                                             )


                                 MEMORANDUM OPINION

       Plaintiff, Nigerians in Diaspora Organization Americas (NIDOA), is a Washington, D.C.

based non-profit organization. Plaintiff filed this lawsuit against three individual defendants who

were removed as officers and members from the Houston Chapter of the national organization.

Plaintiff alleges that despite the removal, the Defendants have continued to hold themselves out

as a legitimate chapter of the national organization and have distributed unauthorized

publications:

       Defendant[s] advertised via the Internet and beyond, offered their libelous
       publication via the Internet to known recipients all over the United States and
       beyond, have transacted business via the Internet, have committed and/or induced
       acts of trademark infringement all over the United States and beyond, and/or have
       placed infringing communications alleging ownership of Plaintiff’s trademarks in
       the United States through established communication channels with the expectation
       that such communication shall result in positive responses to them via the Internet.

(Compl. ¶ 9). Plaintiff claims that Defendants’ conduct constitutes trademark infringement and

false advertising in violation of the Lanham Act, Lanham (Trademark) Act, 15 U.S.C. §§ 1051-

1141, as well as defamation of character.


                                            Page 1 of 5
 
        As noted in a prior order, the court questions the appropriateness of venue in this district.

The three pro se defendants, who are citizens of Texas, contend that they have never conducted

business or resided in this jurisdiction, and have filed Motions to Dismiss challenging both venue

and personal jurisdiction here in the District of Columbia. (See ECF Nos. 10-14).

        The party objecting to venue must present sufficient facts to put the plaintiff on notice

that there is a defect in venue. McCain v. Bank of Am., 13 F. Supp. 3d 45, 51 (D.D.C.2014),

aff’d sub nom., 602 F. App’x 836 (D.C. Cir. 2015). “Nevertheless, the burden remains on the

plaintiff to establish that venue is proper since it is the plaintiff’s obligation to institute the action

in a permissible forum.” McCain, 13 F. Supp. 3d at 51 (citation and internal quotations omitted).

Nothing in the Complaint supports a finding that Plaintiff has met this burden. Plaintiff alleges

that venue is proper in the District of Columbia pursuant to 28 U.S.C. §§ 1391(b), 1391(c),

1391(d), and 1400. (Compl. ¶ 10). Section 1391(b) provides that

        [a] civil action may be brought in . . . (1) a judicial district in which any defendant
        resides, if all defendants are residents of the State in which the district is located;
        (2) a judicial district in which a substantial part of the events or omissions giving
        rise to the claim occurred, or a substantial part of property that is the subject of the
        action is situated; or (3) if there is no district in which an action may otherwise be
        brought as provided in this section, any judicial district in which any defendant is
        subject to the court’s personal jurisdiction . . . .
28 U.S.C. § 1391(b). None of the Defendants are residents of the District of Columbia, (Compl.

¶¶ 4-6), and there is no indication in the Complaint that any “substantial part of property” related

to this lawsuit is located here. Finally, although Plaintiff claims that Defendants sent

unauthorized publications to “outlets both within and outside of the United States,” (Compl. ¶

23), Plaintiff has not alleged that any of the “events or omissions giving rise to the claim[s],”

occurred in the District of Columbia, much less a “substantial part” of those events. See 28

U.S.C. § 1391(b). Thus, venue is not appropriate under subsection (b) of 28 U.S.C. § 1391



                                               Page 2 of 5
 
unless Plaintiff can obtain personal jurisdiction over the Defendants in this district. See 28

U.S.C. § 1391(b)(3).

       A plaintiff bears the burden of establishing that the court has personal jurisdiction over a

defendant. See Naartex Consulting Corp. v. Watt, 542 F. Supp. 1196, 1199 (D.D.C. 1982), aff'd,

722 F.2d 779 (D.C. Cir. 1983). In this case, the Plaintiff merely asserts in the Complaint, based

on “information and belief,” that Defendants are subject to personal jurisdiction in the District of

Columbia because their conduct extended “all over the United States and beyond.” (Compl. ¶ 9).

This allegation is not sufficient to meet Plaintiff’s burden of establishing that the Defendants’

conduct has a connection to the District of Columbia. Therefore, Plaintiff has not asserted any

facts in support of personal jurisdiction over the Defendants in the District of Columbia and,

accordingly, venue is not appropriate under subsection (b) of 28 U.S.C. § 1391.

       Likewise, the Plaintiff has not alleged any facts that would make venue appropriate under

the other provisions cited in the complaint. 28 U.S.C. § 1391(c) simply establishes residency for

venue purposes:

         For all venue purposes--
         (1) a natural person, including an alien lawfully admitted for permanent residence
         in the United States, shall be deemed to reside in the judicial district in which that
         person is domiciled.

Accordingly, subsection (c)(1) does not support venue in the District of Columbia because the

Defendants are not domiciled in the District of Columbia. Likewise subsection (d) does not

support Plaintiff’s venue allegation because that section relates solely to the “[r]esidency of

corporations in States with multiple districts” and the Plaintiff sued the Defendants as individuals

and not as part of a corporation. See 28 U.S.C. § 1391(d).

       Finally, 28 U.S.C. § 1400(b) does not support venue in the District of Columbia. That

section provides the following:

                                             Page 3 of 5
 
        § 1400. Patents and copyrights, mask works, and designs

        (a) Civil actions, suits, or proceedings arising under any Act of Congress relating
            to copyrights or exclusive rights in mask works or designs may be instituted in
            the district in which the defendant or his agent resides or may be found.

        (b) Any civil action for patent infringement may be brought in the judicial district
            where the defendant resides, or where the defendant has committed acts of
            infringement and has a regular and established place of business.

This provision is inapplicable because it applies to suits for “patent infringement,” but not to

suits involving trademark claims. Instead trademark claims “are governed by the general venue

statute, 28 U.S.C.A. § 1391(b).” 14D Charles Alan Wright & Arthur R. Miller, Fed. Prac. &

Proc. Juris. § 3819 (4th ed. 2016) (citing Indianapolis Colts, Inc. v. Metropolitan Baltimore

Football Club Ltd. Partnership., 34 F.3d 410, 412 (7th Cir. 1994)).

        In summary, Plaintiff has not cited to any venue provisions or asserted any facts that

would support venue in this district. When a case is filed in the wrong district, the district court

where the case is filed “shall dismiss, or if it be in the interest of justice, transfer such case to any

district or division in which it could have been brought.” 28 U.S.C. § 1406(a). The decision of

whether dismissal or transfer is “in the interest of justice” is committed to the sound discretion of

the district court. Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C. Cir. 1983).

        On July 20, 2016 the court issued a Show Cause Order directing Plaintiff to file a

response to Defendants’ motions to dismiss by July 25, 2016. The court directed Plaintiff to

address in the response whether this court has jurisdiction over the Defendants and to set forth

the facts that support venue in this jurisdiction. Plaintiff neither met the July 25, 2016 deadline,

nor sought leave to extend the deadline.

        Local Civil Rule 7(b) provides that “an opposing party shall serve and file a

memorandum of points and authorities in opposition to [a] motion. If such a memorandum is not



                                              Page 4 of 5
 
filed within the prescribed time, the Court may treat the motion as conceded.” Because Plaintiff

failed to respond to Defendants’ motions to dismiss and the allegations in the complaint do not

support venue or personal jurisdiction in this district, the court will grant the motions and dismiss

this action.

        The Clerk of the Court shall mail a copy of this Opinion to:

                               SKC OGBONNIA
                               906 Riverlace Dr.
                               Houston, TX 77079

                               HENRY CHIKUIKEM IHEDIWA
                               3539 George Washington
                               Missouri City, TX 77459

                               AUDU ALI
                               9220 Clarewood Dr.
                               Apt 2038
                               Houston, TX 77036


Date: August 1, 2016


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge         




                                            Page 5 of 5